DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said plurality of cables" (as well as "the plurality of cables") numerous times throughout the claim. There is insufficient antecedent basis for this limitation in the claim. Claims 12-17 are rejected under 35 U.S.C. 112(b) because they depend from claim 11 and thus also include the indefinite limitation of claim 11.
Claim 11 recites the limitation "said slusher bucket" in the second to last line of labeled p. 5. There is insufficient antecedent basis for this limitation in the claim.
Further, claim 16 recites "a second plurality of cables" in line 2. It is unclear what this recitation is "second" or in addition to. Therefore, claim 16 is indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meysan et al. (US 2,777,659) in view of Bakker (US 1,999,681).

Regarding claims 1 and 11, Meysan discloses a system especially adapted for removing materials from a sloping surface, said system comprising:
a slusher bucket (26) having first and second opposite lateral sides (see Fig. 1), at least one support arm (including structure supporting the eyelet for 36 over the bucket, see Fig. 1), and a connection point (of eyelet for 36) located at an end of said at least one support arm;
a plurality of cables (including 28, 36) connected to the slusher bucket for selectively moving the slusher bucket along a sloping surface, said plurality of cables including a first cable and a second cable;
a first pulley (of 24) communicating with at least one of the plurality of cables to control the selective movement of the slusher bucket;
a winch (including 30, 31, 32) connected to said first and second cables, said winch having a plurality of drums that control movement of the plurality of cables;
said first cable (28) having a first end connected to said slusher bucket, said first cable routed around said first pulley (of 24), and said first cable having a second end secured to a first drum (30) of said plurality of drums;
said second cable (36; corresponding to the claimed "third cable") having a first end connected to said connection point of said slusher bucket and said third cable having a second end attached to a second drum (31) of said plurality of drums; and
an upper transverse anchoring cable (18) located at a selected position near and above the sloping surface, and said upper transverse anchoring cable is separated from and not connected to said winch (see Fig. 1);
wherein said first pulley (of 24) is secured to said upper transverse anchoring cable; and
wherein said slusher bucket is located along said sloping surface laterally spanning said first pulley (of 24) and its supporting structure (including 20); and
wherein said slusher bucket is located between said upper transverse anchoring cable and said winch assembly such that said slusher bucket is located closer to said winch than said upper transverse anchoring cable (see Fig. 1, wherein 26 is capable of being lowered, as shown by Applicant).

Meysan does not explicitly disclose a third cable corresponding to the claimed "second cable," and Meysan does not explicitly disclose a second pulley interacting with said third cable. Additionally, Meysan does not explicitly disclose cables connected to the first and second opposite lateral sides of the slusher bucket.

Bakker teaches a system capable of removing materials from a sloping surface, said system comprising:
a slusher bucket (including 1, 2, 3, 4) having a first lateral side (at 1) and a second opposite lateral side (at 4);
a plurality of cables (including 5, 6) connected to the slusher bucket for selectively moving the slusher bucket along a surface, said plurality of cables including a first cable and a second cable;
a plurality of pulleys (including 20, 21) communicating with the plurality of cables to control the selective movement of the slusher bucket, said plurality of pulleys including a first pulley and a second pulley;
a winch (including 16, 17) connected to said first, second, and third cables, said winch having a plurality of drums that control movement of the plurality of cables;
said first cable (5) having a first end connected to said first lateral side (at 1) of said slusher bucket, said first cable routed around said first pulley (21), and said first cable having a second end secured to a first drum (17) of said plurality of drums;
said second cable (6) having a first end connected to said second opposite lateral side (at 4) of said slusher bucket, said second cable routed around said second pulley (20), and said second cable having a second end secured to a second drum (16) of said plurality of drums; and
an upper transverse anchoring axis (upon which 20 and 21 are mounted; see Fig. 3);
wherein said first and second pulleys are secured to said upper transverse axis and spaced laterally from one another on said upper transverse axis (see Fig. 3); and
wherein said slusher bucket (including 1, 2, 3, 4) is located along said surface laterally between said first and second pulleys (see Fig. 3); and
wherein said slusher bucket is located between said upper transverse anchoring axis and said winch assembly such that said slusher bucket is located closer to said winch than said upper transverse anchoring axis (see Fig. 3).

Meysan and Bakker are analogous because they both disclose systems for removing materials from surfaces, wherein said systems have slusher buckets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Meysan with the additional cable and pulley means as taught by Bakker for greater control of the bucket during operation. (See Bakker, p. 1, lines 21-48.)

With respect to claims 2 and 12, Meysan discloses said upper transverse anchoring cable (18) being elevated above ground over which said upper transverse anchoring cable is mounted (10 being elevated over 12).

With respect to claims 3 and 13, Meysan discloses said upper transverse anchoring cable (18) having first and second ends, each end of said upper transverse anchoring cable being anchored to the ground by one or more ground anchors (including 14, 16).

With respect to claims 7 and 17, Meysan discloses said upper transverse anchoring cable (18) extending linearly (see Fig. 1).

With respect to claim 9, Meysan and Bakker teach providing and securing the system as set forth above. Further, Meysan teaches selectively positioning and repositioning the pulley(s) on said upper transverse anchoring cable to achieve desired control of the slusher bucket as it is moved up and down the sloping surface and as it is moved laterally across the sloping surface (see col. 3, lines 3-28).

Claims 4-6, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meysan in view of Bakker as applied to claims 1, 3, 11, and 13 above, and further in view of McGavin (US 159,594).

With respect to claims 4 and 14, neither Meysan nor Bakker explicitly discloses said one or more ground anchors including a plurality of ground anchors interconnected to an adjacent end of said upper transverse anchoring cable by corresponding connecting cables.

McGavin teaches a system capable of removing materials from a sloping surface, said system comprising:
a slusher bucket (C);
a plurality of cables (including a') connected to the slusher bucket for selectively moving the slusher bucket along a sloping surface;
a plurality of pulleys (including E', F') communicating with a plurality of cables to control the selective movement of the slusher bucket;
a winch assembly having a plurality of drums (including G, D) which control movement of the plurality of cables; and
an upper transverse anchoring cable (including center section of A) capable of being located at a selected position at or near an upper surface of the sloping surface, wherein one or more of the plurality of pulleys is secured to said anchoring cable. McGavin further teaches said one or more ground anchors including a plurality of ground anchors (including B) interconnected to an adjacent end of said upper transverse anchoring cable (including center section of A) by corresponding connecting cables (including c or staked end sections of A).

Meysan, Bakker, and McGavin are analogous because they all disclose systems for removing materials from surfaces, wherein said systems have slusher buckets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the anchoring means as taught by McGavin in order to allow multiple slusher buckets to utilize the same anchor in opposing directions (see Fig. 1 of McGavin).

With respect to claims 5 and 15, McGavin further teaches a mounting assembly for securing said upper transverse anchoring cable (including center section of A) to the ground, said mounting assembly including a cable ring (rings shown connecting c to B) attached to each opposite end of said upper transverse anchoring cable, and a plurality of ground anchors (including B and stakes shown at the ends of A) attached to each cable ring by a corresponding plurality of connecting cables (including staked end sections of A).

With respect to claims 6 and 16, McGavin further teaches said upper transverse anchoring cable (including A) including a second plurality of cables connected to one another, end to end, and wherein at least one cable of said second plurality of cables (including staked end sections of A) extends in a different direction as compared to other cables (A capable of being segmented; c also connected to A via D) of said second plurality of cables.

With respect to claim 8, McGavin also teaches said upper transverse anchoring cable (including A) having a plurality of segments that extend linearly, and at least one segment of said plurality of segments (including staked ends of A) extending in a different direction.


Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Bakker explicitly teaches the use of the additional cable and pulley means for greater control of the bucket during operation. (See Bakker, p. 1, lines 21-48.)
Finally, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (i.e. the three-cable system of the invention is clearly superior for manipulating a slusher bucket so that an operator can better manipulate the slusher bucket) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues: "Despite the deficiencies in the prior art, independent claims 1,9 and 11 are further amended to recite structural details of the slusher bucket and how the cables are connected to the slusher bucket. Most notably, these claims are amended to recite that the first and second cables are connected to opposite lateral sides of the slusher bucket and the third cable is connected to the connection point located at the end of the support arm(s). Even if it were obvious to combine Meysan and Bakkar, a further hindsight analysis would be required to conclude where the cables should be connected to the slusher bucket. Further, it is clear that Meysan and Bakkar fail to disclose any structure that is remotely similar to the claimed support arm of the slusher bucket." (See Remarks of 1/18/2022, labeled pp. 8-9.)
Applicant's argument is unpersuasive because Meysan and Bakker are considered to teach the amended limitations regarding attachment points. More specifically, Meysan teaches a cable (36) connected to a connection point (of eyelet for 36) located at the end of a support arm (including structure supporting the eyelet for 36 over the bucket, see Fig. 1), and Bakker teaches first and second cables (including 5, 6) connected to opposite lateral sides of a slusher bucket (see Fig. 3). Further, Applicant's argument is unpersuasive regarding claim 1 because claim 1 has not been amended to recite that the first and second cables are connected to opposite lateral sides of the slusher bucket and the third cable is connected to the connection point located at the end of the support arm(s). Claim 1 has merely been amended to set forth the slusher bucket having lateral sides, a support arm, and a connection point. Additionally, Applicant's argument is unpersuasive regarding claim 9 because the amended limitations fail to further limit the claimed method beyond that which is taught by the prior art. Even if Meysan and Bakker did not teach the claimed attachment points (which they are considered to do however), the claimed method would still be unpatentable over the combination of Meysan and Bakker because the combination still teaches the claimed method being performed, regardless of the amended distinctions of a device being used in the method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/3/26/22